DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a first action on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a gas circulation means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Suggestions
Regarding claim 4:  The terms in parenthesis can be removed from the claim since they do not affect the scope of the claim, and the terms are not used elsewhere in the claims.
Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1-20:  The terms carbon dioxide, CO2, hydrogen sulphide, and H2S are used haphazardly throughout the claims.  For clarity and consistency the same long form words should be used throughout the claims.  Alternatively, the long form can be used once in the independent claim followed by the short form in parenthesis with the short form then being used for the rest of the claim set.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1 uses “and/or” twice.  It is not clear what structure is required between a carbon dioxide gas sensor, a hydrogen sulphide detection unit or for the detection of total carbonate content.  Furthermore, there is no structure that allows for the detection of total carbonate content.  It appears from the specification that means need to be provided for adding acid to the aqueous liquid in order for this to be possible.  The Examiner recommends replacing all instances of “and/or” with “or” because listing limitations in the alternative does not preclude both limitations being present.
Regarding claim 1:  Claim 1 recites “the sides of the first and second membrane units” in the last paragraph.  This is indefinite because it could be referring to first sides, second sides, or both.  The Examiner recommends using the language “the gas circulation means, the second side of the first membrane unit, the second side of the second membrane unit, and…”.  This is how the claim has been understood for the purposes of this action.
Regarding claim 3:  The terms in parenthesis should be removed since they are not within the scope of the claim.  Alternatively, “measuring electrode” could be replaced with “anode” and “counter electrode” could be replaced with “cathode”.
Regarding claims 1 and 6:  Claim 6 requires that there be a CO2 gas sensor, but it is only listed as possible alternative in claim 1.  Therefore it is indefinite as to whether claim 1 requires a CO2 sensor.
Regarding claim 8:  Claim 8 is indefinite as to what structural limitations are placed on the apparatus simply by stating that it is portable.  Furthermore, the applicant is reminded that portability per se has been held to be within the capabilities of one skilled in the art (see MPEP 2144.04 V A).
Regarding claim 9:  Claim 9 recites detection of “carbon dioxide and/or hydrogen sulphide”.  The term “and/or” should be replaced with “or” since it has the same scope and is not indefinite.  The Applicant may also consider language such as “at least one of”.
Regarding claim 9:  Claim 9 recites “detection of…hydrogen sulphide” but provides not structure by which this can be accomplished.  The hydrogen suphide detection unit of claim 1 needs to be recited in claim 9 otherwise it is omitting an essential element.
Regarding claim 9:  Claim 9 recites “detecting the total carbonate content” but provides no means whereby this can be accomplished.  The specification (para. 88 of the PG Pub.) states that determining total carbonate content can be accomplished by measuring CO2, then adding acid and measuring CO2 again.  Therefore at least the limitations of claim 12 are necessary for claim 9 to be a method of detecting total carbonate content, otherwise claim 9 omits necessary method steps.
Regarding claim 13:  Claim 13 recites “the H2S detection unit”.  There is no antecedent basis for this term therefore it is unclear if an H2S detection unit was meant to be included in claim 9.
Regarding claim 13:  Claim 13 uses “and/or” four times which should be avoided for the reasons discussed above.
Regarding claim 14:  Claim 14 uses “and/or” which should be avoided for the reasons discussed above.
Regarding claim 15:  It is impossible to determine what structural limitations claim 15 places on the apparatus of claim 1.  It appears that any gas sampling and detection system could be used within a fish farm.  Therefore at most claim 15 seems to be a statement of intended use.
Regarding claim 20:  Claim 20 uses “and/or” twice which should be avoided for the reasons discussed above.
Regarding claim 20:  The phrasing of claim 20 is ambiguous because “two serial connected three-way valves arranged between the CO2 gas sensor and/or the H2S detection unit and the gaseous side of the membrane block gas flow path and further between the air pump an air outlet” could mean that the sensors are used in the alternative as to whether or not they are present in the apparatus or it could mean that the location of the valve is used in the alternative as to where it is located.
Regarding claim 20:  There is no antecedent basis for “the gaseous side of the membrane block gas flow path”.  Use should be made of the terminology introduced in claim 9.
Regarding claim 20:  There is no antecedent basis for “the air pump” therefore it is indefinite as to whether this structure was meant to be introduced in claim 9.
Regarding claims 2-8 and 10-20:  These claims are rejected as indefinite for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2, 15, and 16 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 2:  Claim 2 states that “the carbon dioxide sensor is a CO2 gas sensor”.  Claim 1 already states that the device is “for determination of the content of gaseous CO2” and the last paragraph of claim 1 recites “the carbon dioxide gas sensor”.  It would be impossible in the context of this invention for the carbon dioxide sensor to be anything other than a CO2 gas sensor therefore claim 2 does not further limit claim 1.
Regarding claim 15:  Claim 15 only seems to be a statement of intended use.  It appears that any gas sampling and detection unit having the limitations of claim 1 could be used on a fish farm.  Therefore claim 15 does not provide further structural limitations to claim 1 and they have the same scope.
Regarding claim 16:  The liquid itself is not within the scope of the apparatus of claim 1, and any device meeting the limitations of claim 1 for use on an aqueous liquid would be capable of being used on a liquid broth.  Therefore claim 16 does not further limit claim 1 and they have the same scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 10, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATWATER et al. (US Pat. 5,643,799) in view of KATAYAMA (EP 1043585 A).
Regarding claims 1 and 17:  As best understood, ATWATER discloses:  A carbon dioxide and/or hydrogen sulphide sampling and detection system (FIG. 4) for determination of the content of gaseous CO2 and/or H2S in an aqueous liquid (col. 2 lines 17-20), and/or for the detection of the total carbonate content in an aqueous liquid, wherein the sampling and detection system comprises: a membrane block (top box in FIG. 4) including a liquid sample inlet port (top of membrane block), sample outlet port (right side of membrane block), a liquid sample flow path that extends between the liquid sample inlet port and the sample outlet port (along arrows in FIG. 4), a first membrane unit (membrane within membrane block in FIG. 4) having a sample flow on a first side of a first permeable membrane element and a carrier flow on a second side of the first permeable membrane element (FIG. 4; FIG. shows circulating circuit of carrier through pump.), and a carbon dioxide gas sensor (conductivity cell in FIG. 1) and/or a hydrogen sulphide detection unit and a circulation means (pump in FIG. 1); and wherein a flow path is a closed loop (FIG. 1) that includes the circulation means (pump), the side of the membrane unit (microporous membrane in FIG. 1), and the carbon dioxide gas sensor (conductivity cell) and/or the hydrogen sulphide detection unit.
ATWATER does not teach a closed circuit gas circulating means.  ATWATER uses a liquid carrier.
KATAYAMA however does use gas in a closed loop for his measurement (FIG. 1 shows the gas circulation path following arrow through pump 16 to detector 14.).
One skilled in the art at the time the application was effectively filed would be motivated to use the close circuit gas circulating loop of KATAYAMA as the other side of the membrane for detecting CO2 in seawater as taught by ATWATER so that a Non-Dispersive Infrared Gas Analyzer (NDIR) can be used (para. 10) instead of the conductivity detector of ATWATER because the NDIR is more accurate.  The CO2 gas sensor of KATAYAMA is configured and arranged to detect an absorption in the infra-red spectrum (para. 10), thus meeting the limitations of claim 17.
ATWATER as modified by KATAYAMA does not teach a second membrane unit.
It is however known that the time it takes to reach equilibrium on either side of the membrane is based on the total area of the membrane (para. 25-28 of KATAYAMA).  Therefore it would be obvious to one skilled in the art to increase the size of the membrane or add additional membranes to decrease to total time it takes to make a measurement.  This amounts to an obvious duplication of parts.  Regarding the obvious duplication of parts, MPEP 2144.04 VI B states:
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

In the present case the addition of a second membrane will increase the total surface area of membrane present in the apparatus which will decrease the time it takes to reach equilibrium as clearly already known and taught by KATAYAMA (para. 25-28).  Therefore the second membrane unit does not provide any new or unexpected result.
Regarding claim 2:  As best understood, ATWATER discloses:  the carbon dioxide sensor is a CO2 gas sensor (col. 3 lines 30-35).
Regarding claim 3:  As best understood, ATWATER discloses:  the hydrogen sulphide detection unit includes an electrochemical measuring cell, with an electrolyte, a measuring electrode (anode), a counter electrode (cathode) and a reference electrode. (Since the two types of sensors, CO2 and H2S, are used in the alternative and ATWATER teaches a CO2 sensor, it meets the limitations of claim 3.)
Regarding claim 4:  As best understood, ATWATER discloses:  the first and second membrane elements are hydrophobic membranes (col. 5 lines 11-16), the hydrophobic membranes are selected from the group consisting of poly tetrafluorethylene (PTFE) membranes (col. 14 lines 45-50), poly dimethyl siloxane (PDMS) membranes (col. 14 lines 45-50) and combinations thereof.
Regarding claim 5:  As bester understood, ATWATER only uses the term “microporous” as does not specify the size of the membrane pores.  Nonetheless, the skilled artisan would know too that the pore size affects how accurate the test is as well as determining how long it takes for the equilibrium to reached across the membrane (para. 64 of KATAYAMA).
The specific claimed pore diameter, absent any criticality, is only considered to be the “optimum” diameter disclosed by ATWATER that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired accuracy, speed, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the this range of diameters is used, as already suggested by ATWATER as modified by KATAYAMA.
Since the applicant has not established the criticality (see next paragraph) of the range stated and since these pore diameters are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of ATWATER as modified by KATAYAMA.
Please note that the specification contains no disclosure of either the critical nature of the claimed range or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9:  ATWATER discloses:  A method for sampling and detection of carbon dioxide (abstract) and/or hydrogen sulphide in a liquid, the method comprising the steps of: isolating CO2 from the liquids (col. 2 lines 17-25), in a membrane block by a sample flow liquid passing through the membrane block (FIG. 1; arrow flow past membrane), by passing the gaseous CO2 contained in the sample flow through a permeable membrane element (microporous membrane in FIG. 1) in a membrane unit of the membrane block and into a gas flow (col. 2 lines 17-40), while maintaining a sample liquid flow in the sample flow (arrows in FIG. 1 for seawater), where said membrane unit has the sample flow on the first side of membrane elements and a carrier flow on the second side of the membrane element (FIGS. 1 and 4), and said membrane unit is arranged in series in the liquid sample flow (FIG. 1), and wherein the carrier flow is a closed loop (FIG. 1), and the carrier is circulated through the membrane units and to a carbon dioxide gas sensor (conductivity cell in FIG. 1), arranged in the flow, and determining the content of gaseous CO2 in the liquid (abstract), and/or detecting the total carbonate content in the liquid.
ATWATER does not teach a closed circuit gas circulating means.  ATWATER uses a liquid carrier.
KATAYAMA however does use gas in a closed loop for his measurement (FIG. 1 shows the gas circulation path following arrow through pump 16 to detector 14.).
One skilled in the art at the time the application was effectively filed would be motivated to use the close circuit gas circulating loop of KATAYAMA as the other side of the membrane for detecting CO2 in seawater as taught by ATWATER so that a Non-Dispersive Infrared Gas Analyzer (NDIR) can be used (para. 10) instead of the conductivity detector of ATWATER because the NDIR is more accurate.
ATWATER as modified by KATAYAMA does not teach a second membrane unit.
It is however known that the time it takes to reach equilibrium on either side of the membrane is based on the total area of the membrane (para. 25-28 of KATAYAMA).  Therefore it would be obvious to one skilled in the art to increase the size of the membrane or add additional membranes to decrease to total time it takes to make a measurement.  This amounts to an obvious duplication of parts.  Regarding the obvious duplication of parts, MPEP 2144.04 VI B states:
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

In the present case the addition of a second membrane will increase the total surface area of membrane present in the apparatus which will decrease the time it takes to reach equilibrium as clearly already known and taught by KATAYAMA (para. 25-28).  Therefore the second membrane unit does not provide any new or unexpected result.
Regarding claim 10:  As best understood, ATWATER discloses:  that gas flow extends through the first and second membrane units in counter-current direction relative to the liquid sample flow (FIG. 1 shows the flows running counter to each other.).
Regarding claim 14:  As best understood, ATWATER discloses:  raising the temperature of the liquid sample flow to 25-45° C. and/or maintaining the temperature in the membrane block at 25-35° C (col. 7 lines 15-20).
Regarding claim 15:  As best understood, ATWATER discloses:  the system is configured and arranged to be operated within a fish farm (FIG. 1 shows a water inlet and a water outlet which means it can be operated within a fish farm since they are full of water.).
Regarding claim 16:  As best understood, ATWATER discloses:  the aqueous liquid is a liquid broth (For the purposes of experimentation, seawater can be considered a liquid broth.).
Regarding claim 18:  As best understood, ATWATER discloses:  the liquid is an aqueous liquid (seawater in FIG. 1).
Regarding claim 19:  As best understood, ATWATER discloses:  including raising the temperature of the liquid sample flow to around 30° C., and/or maintaining the temperature in the membrane block at around 30° C (col. 7 lines 15-20; col. 12 lines 60-67).
Allowable Subject Matter
Due to the numerous 112 issues present in the claims, no determination as to patentable subject matter is made at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856